Attachment to Advisory Action

Applicant’s amendment filed on 07/12/2022 has been fully considered and the amendment has been entered. However, the claims are not allowable for the following reason.
Regarding claim 8 objection, applicant stated that because this is the first recitation of a microparticle content in the claims, the use of the article “an”, rather than “the. It is noted that if applicant would like to keep “an”, the examiner is requesting the claim to be amended as “claim 6 having a content of the expanded perlite microparticle in the range”.
Applicant traverses rejections for the reasons presented in the response filed on February 14, 2022. However, it is noted that the claims are not allowable for the same reasons mailed on May 13, 2022.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787